SUMMARY ORDER
Defendant Brian Pearl appeals from a November 20, 2008 order of the District Court convicting him, upon his plea of guilty, of violating the conditions of his supervised release, revoking his supervised release, and sentencing him to fourteen months’ imprisonment.
In response to an order entered by this Court on February 17, 2010, both parties have filed letter briefs asserting that Peaii was released from prison on October 21, 2009. As Pearl is no longer in prison and is not serving a term of supervised release, his appeal is moot. See, e.g., Spencer v. Kemna, 523 U.S. 1, 118 S.Ct. 978, 140 L.Ed.2d 43 (1998).
Accordingly, we dismiss Pearl’s appeal as moot.